DETAILED ACTION
This action is in response to the filing on 12-13-2021. Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 101
Claim 16 rejected under 35 USC 101 has been withdrawn, following an amendment to the claim. 

Statement of Reasons for Allowance

Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Blanco (20080013860 A1), Chiu et al. (“Chiu” 20050183041 A1), Lesh et al. (“Lesh” 20040167661 A1), Hartnell (20100217650 A1) and Gallo et al. (“Gallo” 20010028369 A1) disclose a method for placement of objects; However Blanco, Chiu, Lesh, Hartnell and Gallo singularly or in combination, still fail to anticipate or render obvious all of the limitations, including the functionality regarding object placement and layout. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE HONG can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        1-24-22